Citation Nr: 1524147	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-11 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits, on behalf of his child. 


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran, and DDR



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) special apportionment decision of March 2009, which denied an apportionment of the Veteran's VA compensation for the Veteran's then-minor child, DDR, born in May 1993.  Although during the course of the appeal period, he turned 18 years of age, his mother, who is the Appellant, filed the claim and pursued the appeal on his behalf.  In June 2014, the Veteran, the Appellant, and DDR appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  Additional evidence received from the appellant after the hearing was accompanied by a waiver of initial RO consideration.

The Veteran has executed a power of attorney in favor of The American Legion.  That organization did not provide representation at the hearing, and declined to provide an informal hearing presentation to the Board, stating that it was not their policy to provide representation in apportionment claims.  The Veteran agreed to testify without representation, and has not argued any due process violations in The American Legion's failure to provide active representation concerning this issue.  


FINDINGS OF FACT

1.  From September 2008, when the claim for apportionment was filed, through May 11, 2009, the Veteran contributed reasonably to the support of the child DDR, to the extent feasible without hardship to the Veteran.  
 

2.  From May 11, 2009, the effective date of the Veteran's TDIU rating, through May 30, 2012, when DDR, who was then over the age of 18, ceased school attendance, an apportionment of $108 per month on behalf of the child reasonably discharged the Veteran's responsibility for support, for VA purposes. 


CONCLUSION OF LAW

1.  For the period prior to May 11, 2009, the criteria for an apportionment of the Veteran's compensation benefits on behalf of the child DDR were not met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.452, 3.458 (2014).

2.  Effective from May 11, 2009, through May 30, 2012, the criteria for an apportionment of the Veteran's compensation benefits in a total amount of $108 per month on behalf of the child DDR have been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.452, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Similarly, the VCAA does not generally apply to matters arising under Chapter 53, Title 38, of the United States Code.  See, e.g., Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Inasmuch as a claim for apportionment arises under Chapter 53, and involves a decision with respect to how benefits are distributed, the provisions of the VCAA are inapplicable.

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2014).  This includes notice to both parties of the statement of the case and other notifications, as well as the content of the substantive appeal, under specified circumstances.  Simultaneously contested claim procedures were followed in the notifications in this case.  Moreover, neither party has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Both parties appeared at a Travel Board hearing in June 2014.  When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103  (2012). Here, the undersigned VLJ discussed the elements pertinent to the contested claim, and elicited additional information from each party.  In addition, simultaneously contested claims procedures were followed, with the Veteran and the Appellant each being afforded an opportunity to testify, and for rebuttal.  

II.  Analysis

The Appellant claims an apportionment of the Veteran's VA compensation on behalf of the Veteran's son, DDR.  She contends that the Veteran has not contributed sufficiently to his support.  

VA law provides that a veteran's compensation benefits may be apportioned on behalf of his or her child under certain, specified circumstances.  38 U.S.C.A. § 5307 (West 2014).  A "general" apportionment may be paid if the Veteran is not residing with the child, and is not reasonably discharging his or her responsibility for the child's support.  38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  However, a Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

A "special" apportionment may be paid in certain situations involving hardship.  See 38 C.F.R. § 3.451.  Specifically, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  Id.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.  A "special" apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  

At the June 2014 Travel Board hearing, the testimony of both the Veteran and the Appellant reflected an acrimonious relationship dating back many years, with the Veteran resenting the Appellant's demands for child support, and the Appellant resenting the Veteran's failure to provide support without Court backing, leading to legal fees begrudged by both parties.  However, this history is significant only insofar as it impacts the time period at issue in the apportionment claim.  In this regard, VA benefits may not be apportioned until a claim for such is filed. 38 C.F.R. § 3.458(g); see also 38 C.F.R. § 3.400(e) (2014).  Here, although the Appellant indicated at the Board hearing that she had initially filed an apportionment claim in 2005, the file reflects that her initial apportionment claim was received in September 2008.  

In addition, the child, DDR, was born in May 1993, and, hence, reached his 18th birthday in May 2011, during the pendency of the claim.  The Board observes that in the initial development of this claim, there was a question as to the paternity of DDR.  However, at the hearing, the Veteran testified that a paternity test had revealed him to be the father, and he acknowledged that DDR is his son.  The Appellant has also submitted evidence in support of the relationship.  Therefore, the Board, finds that DDR is the Veteran's child, and the paternity of DDR will not be further discussed.  

A child of a Veteran is a "child" for VA dependency purposes if he or she is under the age of 18 years, or has pursued a course of instruction at an educational institution approved by VA since reaching his 18th birthday.  See 38 U.S.C.A. 101(4)(A), 104(a); 38 C.F.R. § 3.57.  Although DDR reached his 18th birthday in May 2011, according to a college application dated in 2013, DDR graduated from high school on May 30, 2012.  Therefore, he qualifies as a "child" of the Veteran attending school until May 30, 2012.  After that date, the evidence does not confirm his school attendance, and the Veteran testified that DDR did not successfully pursue the college program.  Neither the Appellant nor DDR disputed this statement at the hearing.  

Therefore, the matter for consideration is whether the an apportionment is warranted for part or all of the period from September 2008, when the claim was filed, to May 2012, when DDR graduated from high school.  

The Appellant contends that that the Veteran failed to discharge his responsibility for support of his child DDR during the relevant time period.  She submitted state Court filings, showing arrears in Court-ordered child support of up to approximately $4,000.  However, the filings only reflected the status up to June 2008, before the claim for apportionment was received.  The Veteran testified that he has been current on his child support payments, and the Appellant has not shown any arrearages during the time period at issue.  

Both the Veteran and the Appellant have claimed hardship.  A financial statement from the Appellant received in September 2008 indicated that she had total monthly income of $1,307, consisting of Social Security income for herself and her son, and child support of $92.  She reported monthly expenses of $1,650, plus debts of $900.  

In October 2008, the Veteran reported income totalling $1,419, consisting of SSA benefits and $568 in VA compensation.  He reported monthly expenses of $2,877, which included $1,390, in rent or house payment.  He wrote in October 2008 that his spouse's income was not reported because according to state law, she was not responsible for providing support for children born out of wedlock.  Accordingly, her income and expenses were not reported.  However, VA must make its own determination as to apportionment, and the VA, a federal agency, is not bound by state law regarding income attributable to a Veteran.  In any event, the Veteran's reported monthly expenses are double his reported monthly income, a state of financial affairs that cannot generally be sustained indefinitely.  In particular, it suggests that some of the joint expenses have been attributed to the Veteran, in particular, the rent or house payment of $1,390, in contrast to the Appellant's rent or house payment of $700.  

Even if the Veteran is charged with only one-half of the claimed monthly expenses, this amount, $1,438, is only $19 in excess of his monthly income for that period.  Notably, the Veteran's claimed expenses did not include the $92 in child support reported by the Appellant.  He claimed he was unable to work, and his income consisted of SSA disability benefits as well as VA compensation; thus, his income was essentially fixed.  Accordingly, the Board finds that to require an apportionment of the Veteran's VA compensation based on this income would result in hardship to the Veteran.  Under such circumstances, benefits may not be apportioned.  

However, in a rating decision dated in July 2010, the Veteran was granted a TDIU rating, as well as basic eligibility for dependents' educational assistance under Chapter 35, effective May 11, 2009.  His monthly compensation was increased to $2,823, substantially increasing his monthly income to $3,674.  This income exceeds the entirety of his reported monthly expenses by $797.  Effective June 1, 2009, (the effective date of the commencement of payment at the TDIU rate), hardship to the Veteran is not shown.  

Therefore, it must be determined whether the Veteran was reasonably discharging his responsibility for the child's support, beginning June 1, 2009.  The Veteran stated, in June 2009, that his financial obligations had increased, that he now had to pay for his medications since taking the means test, and that he had not been able to gain employment due to disabilities.  However, he did not specify how hardship was present, once he was granted the TDIU rating.  At his hearing, his testimony concerning hardship chiefly pertained to a period before the apportionment claim, when he was starting his own business, and did not have any extra money.  Although, he said that he paid Court-ordered child support, he did not list it as an expense, and according to the appellant, he was paying her $92 per month, considerably less than the $140 per month he had been obligated to pay under a 1993 child support order, or the $267 per month required by a 2005 Court order.  It is not clear whether the $92 in support was a Court-ordered revision, based on changed financial circumstances, but the Appellant's income has not undergone any significant increase since originally reported, and she is also receiving SSA disability benefits, and is unable to work.  She has submitted evidence of financial hardship in her household, which included DDR for the relevant time period.  In particular, she states that he has medical conditions requiring treatment, and has submitted copies of bills for such treatment.  Although the Veteran testified that he occasionally gave DDR money or gifts, he did not indicate that this was of sufficient regularity or amounts-indeed, he stated he had no record these instances-such as to constitute payment toward support of DDR.  

Accordingly, the Board finds that as of June 1, 2009, the effective date of the assignment of a TDIU rating, the Veteran was not discharging his obligation for support of his child DDR.  Hardship to the Veteran would not result if an apportionment of his VA compensation in the monthly amount of $108 were to be granted effective May 11, 2009.  This, together with the $92 per month that the Appellant stated she was receiving in child support, makes a total of $200 per month, which is reasonable given the circumstances of all parties involved.  

In sum, prior to May 11, 2009, the Board finds that the Veteran's income was insufficient income for an award of apportionment, without financial hardship.  Effective May 11, 2009, through May 30, 2012, however, the Veteran's monthly income increased substantially due to the assignment of a TDIU rating, and the Board finds that an apportionment of $108 per month would not cause hardship to the Veteran.  Therefore, the an apportionment of the Veteran's VA compensation on behalf of the child DDR is not warranted for the period prior to May 11, 2009.  Effective May 11, 2009, an apportionment in the monthly amount of $108 is warranted.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997). 




ORDER

An apportionment of the Veteran's compensation benefits in the amount $108 per month for the support of the child DDR is granted for the period from May 11, 2009, through May 30, 2012; to this extent only, the appeal is allowed. 





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


